April 6, 2017 Dreyfus Premier Short-Intermediate Municipal Bond Fund  Dreyfus Short-Intermediate Municipal Bond Fund Supplement to Current Prospectus Effective April 10, 2017, the following information supplements and supersedes and replaces any contrary information contained in the section of the fund  s Class A Shares Prospectus entitled  Shareholder Guide  Choosing a Share Class  Sales Charge Reductions and Waivers  and  CDSC Waivers  : Choosing a Share Class The fund is designed primarily for people who are investing through third party intermediaries that have entered into selling agreements with the fund
